Exhibit 10.1

FIRST AMENDMENT

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT to Credit Agreement (this “Amendment”) is entered into as
of December 4, 2015, by and between JPMorgan Chase Bank, N.A. (“Bank”) and
Harmonic Inc., a Delaware corporation (“Borrower”).

RECITALS

A.    Bank and Borrower have entered into that certain Credit Agreement, dated
as of December 22, 2014 (as the same may from time to time be further amended,
modified, supplemented, restated, or amended and restated, the “Credit
Agreement”).

B.    Bank has extended credit to Borrower for the purposes permitted in the
Credit Agreement.

C.    Borrower has requested that Bank amend the Credit Agreement as more fully
set forth herein.

D.    Bank has agreed to so amend certain provisions of the Credit Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Credit Agreement.

2.    Amendments to Credit Agreement. The Credit Agreement shall be amended as
follows:

 

  (a) All references to the Credit Agreement in the Credit Agreement or the
Related Documents shall refer to the Credit Agreement as amended hereby.

 

  (b) The following definition shall be added to Section 2.1 of the Credit
Agreement in the appropriate alphabetical order:

“Convertible Debt Security” means any unsecured debt security issued by Borrower
the terms of which provide for the conversion thereof into capital stock of
Borrower, cash or a combination thereof.

 

  (c) The defined term “Permitted Indebtedness” in Section 2.1 of the Credit
Agreement is amended to add the following new clause (13) at the end thereof as
follows:

“and (13) Indebtedness consisting of Convertible Debt Securities in an aggregate
principal amount at any time outstanding no greater than One Hundred Forty Three
Million Seven Hundred and Fifty Thousand Dollars ($143,750,000).”

3.    Limitation of Amendments.

3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any



--------------------------------------------------------------------------------

amendment, waiver or modification of any other term or condition of any Related
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Related Document.

3.2    This Amendment shall be construed in connection with and as part of the
Related Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Related Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Credit Agreement are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

4.3    The Organizational Documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the Organizational Documents of Borrower;

4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.    Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of all Bank expenses incurred through the date of this
Amendment, which amount shall be automatically debited by Bank from any of
Borrower’s accounts with Bank on or prior to the date hereof.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER JPMorgan Chase Bank, N.A.     Harmonic Inc. By:   /s/ Robert
Hartinger     By:   /s/ Timothy C. Chu Name:   Robert Hartinger     Name:  
Timothy C. Chu Title:   Executive Director     Title:   VP, General Counsel and
Secretary